Title: To John Adams from Christopher McPherson, 27 November 1799
From: McPherson, Christopher
To: Adams, John



My Greatly Honored Sir
Philadelphia Wednesday the 27th of November 1799

I did myself the honor of writing to You from Norfolk the 26th. of June last, under Cover to Timothy Pickering Esquire—I therein intimated that I had Matters of Importance to Communicate to You, which embraced a general Public good—
The inclosed No’s. 1 to 6 Contains the outlines thereof, and which I have declared in a Public Manner through the Richmond, Williamsburg, Norfolk and Portsmouth in Virginia—
I am pretty generally known throughout the States; tho’ as a farther Satisfaction to you, I have along with me letters of Credence &c. from some of the first Characters in Virginia—
I have the Honor to Announce to You Sir—that it is the Great Almighty wish, that I should present to Yourself, and the Honorable The Senate, an Address—to Obtain the Objects whereof, the House will please make to Him, at the opening of Congress, a most Solemn prayer—
You will therefore be pleased to Signify to me the Manner, and time, it will best Suit, to have the Address Delivered.
I Have the Honor to be, / With the greatest Respect, / Sir, / Your Most Obedient & very Hble servt.

Christr. McPherson